Citation Nr: 0601772	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  98-10 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased evaluation for a hiatal 
hernia, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
removal of a colon polyp.

3.  Entitlement to an increased evaluation for lumbar 
myositis and spondylosis, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased evaluation for lumbar 
myositis and spondylosis, evaluated as 10 percent disabling 
prior to June 7, 2004.

5.  Entitlement to an increased evaluation for cervical 
spondylosis, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased evaluation for cervical 
spondylosis, evaluated as 10 percent disabling prior to June 
7, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the veteran was awarded increased 
evaluations for his service-connected hiatal hernia, from 
zero to 10 percent disabling; for his service-connected 
lumbar spine disability, from 10 to 20 percent disabling; and 
for his service-connected cervical spine disability, from 10 
to 20 percent disabling, by a March 2005 decision.  Because 
he continues to disagree with the current ratings assigned, 
the claims of increased ratings above those granted in March 
2005 for these disabilities remain at issue on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits is 
awarded).

The issues of entitlement to increased disability ratings for 
the veteran's lumbar and cervical spine disabilities will be 
addressed in the REMAND portion of this document.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran's service-connected hiatal hernia is 
currently manifested by symptoms of epigastric pain, pyrosis, 
regurgiation, and nausea, without considerable impairment of 
the veteran's health.

4.  Prior to July 2, 2001, only the earlier criteria for 
rating the veteran's service-connected residuals of colon 
polyp removal are applicable.

5.  With respect to the period of time from July 2, 2001, 
neither the earlier nor the amended regulations are more 
favorable to the veteran in rating his service-connected 
residuals of colon polyp removal.

6.  There is no medical evidence of disabling symptoms 
attributable to the removal of a polyp from the veteran's 
colon.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for hiatal hernia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7346 (2005).

2.  The criteria for a compensable disability rating for 
residuals of removal of a colon polyp have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7344 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7344 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an April 1998 rating 
decision, the RO denied the veteran's December 1997 claims.  
Only after this rating action was promulgated did VA, on 
April 26, 2004, provide notice to the veteran regarding what 
information and evidence is needed to substantiate his claims 
of service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first RO adjudication of the claims, the notice was provided 
by VA at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, a 
Supplemental Statement of the Case (SSOC), re-adjudicating 
the veteran's claims, was provided to the veteran in March 
2005.  This action essentially cured the error in the timing 
of the notice.

As for VA's duty to assist a veteran, the veteran's service 
medical and personnel records, VA medical records, and 
records from the naval hospital identified by the veteran 
have been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed disabilities) 
records exist that have not been obtained.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The veteran was provided VA 
examinations in February 1998, July 2000, and May 2004 to 
evaluate the severity of his service-connected disabilities.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Also, VA's efforts have complied with the 
instructions contained in the November 2003 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

Analysis
Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).  

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA examinations of the veteran in 
February 1998, July 2000, and May 2004; records from 
Roosevelt Roads naval hospital for treatment of the veteran 
from January 1989 to February 2001; VA treatment records 
dated from August 1986 to July 1998; testimony by the veteran 
at a July 1998 hearing; and contentions by the veteran and 
his representative.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorders, see 
38 C.F.R. §§ 4.1, 4.2 (2005), the Board also reviewed medical 
evidence developed in conjunction with prior claims, such as 
service medical records and the report of a VA examination 
conducted in May 1987.  The Board has also reviewed documents 
developed throughout this appeal, such as statements from the 
veteran's representative.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show on each of his 
claims.

1.  Hiatal hernia
The veteran's hiatal hernia is rated as 10 percent disabling 
under Diagnostic Code 7346.  Diagnostic Code 7346 for hiatal 
hernia provides a 60 percent disability rating for symptoms 
of pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
disability rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent disability rating is assigned where two or more of 
the symptoms required for a 30 percent rating are present but 
of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 
(2005).

The veteran's symptoms of his hiatal hernia were described 
most recently at a May 2004 VA esophagus and hiatal hernia 
examination.  The veteran denied dysphagia for solids or 
liquids, hematemesis, melena, and vomiting.  The veteran 
reported symptoms of epigastric pain, pyrosis, regurgiation, 
and nausea.  Epigastric pain radiated to the left shoulder 
and forearm and was associated with severe heartburn, 
pyrosis, and reflux of acid up to his throat with severe 
burning sensation and bad taste.  His symptoms occurred on a 
daily basis.  The symptoms worsened at night when they woke 
the veteran.  He had visited the emergency room on several 
occasions recent to the examination because of concerns about 
the severe chest discomfort radiating to his left arm and 
associated with diaphoresis.  The veteran's symptoms were 
treated with AcipHex with only partial relief of his 
symptoms.  The examiner diagnosed hiatal hernia with 
gastroesophageal reflux disease.  Current laboratory studies 
did not demonstrate anemia.

There is no evidence of considerable impairment of the 
veteran's health due to his hiatal hernia.  At the May 2004 
examination, the veteran's general state of health was 
described as good and without evidence of anemia.  There was 
adequate nutritional status, and the veteran denied weight 
changes.  Given the above evidence, the veteran's disability 
more nearly approximates the criteria for a 10 percent 
disability rating than the criteria for a 30 percent 
disability rating.  He fails to gain the next higher rating 
in this case because the evidence, including the medical 
evidence, fails to approximate persistent recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of his health.  
38 C.F.R. § 4.7 (2005).  The veteran does experience some of 
the symptoms required for a 30 percent disability evaluation; 
however, such symptoms are contemplated in the 10 percent 
disability rating currently assigned.  The veteran does not 
have complaints of dysphagia, and his health is not 
considerably impaired.  The report of VA examination 
conducted in July 2000 reveals clinical evidence that does 
not differ significantly from those reported in May 2004.  As 
such, the preponderance of the evidence is against an 
increased rating for the veteran's service-connected hiatal 
hernia.

2.  Residuals of removal of colon polyps
During the pendency of this appeal, regulatory changes 
amended the rating criteria for Diagnostic Code 7344, under 
which the veteran's service-connected residuals of removal of 
colon polyp have been rated.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7344 (2005).  This amendment was effective 
July 2, 2001.  See 66 Fed. Reg. 29486 (May 31, 2001).  The 
law requires that for any date prior to July 2, 2001, the 
Board cannot apply the revised regulations.

The RO provided the old regulations to the veteran and his 
representative in a July 1998 Statement of the Case.  VA 
provided the new regulations to the veteran and his 
representative in a March 2005 Supplemental Statement of the 
Case.  Therefore, the veteran and his representative were 
given notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384.  In this 
case, the Board finds that neither the new nor the old rating 
criteria are more favorable to the veteran's claim because 
the veteran is not entitled to a compensable disability 
rating under either set of criteria.

Prior to being amended, Diagnostic Code 7344 provided that 
benign new growths of the digestive system, exclusive of skin 
growths, are evaluated on the basis of any resulting 
interference with digestion using any applicable digestive 
analogy.  38 C.F.R. § 4.114, Diagnostic Code 7344 (2000).  As 
amended, Diagnostic Code 7344 provides that benign neoplasms, 
exclusive of skin growths, are to be evaluated under an 
appropriate diagnostic code, depending on the predominant 
disability or the specific residuals after treatment.  38 
C.F.R. § 4.114, Diagnostic Code 7344 (2005).  In this case, 
there is no medical evidence of disabling symptoms 
attributable to the removal of polyps from the veteran's 
colon.  At the May 2004 VA esophagus and hiatal hernia 
examination, the veteran denied any major intestinal 
complaints related to polypectomy.  The examiner diagnosed 
recurrent benign colon polyps, status post polypectomy.  
Earlier VA examinations in February 1998 and July 2000 
likewise showed no residuals of removal of a colon polyp.

At the July 1998 hearing, the veteran wondered whether pain 
in his lower right quadrant could be a residual of colon 
polyp removal.  The veteran has not, however, been diagnosed 
with any such residual.  At the hearing, the hearing officer 
and the veteran's representative pointed out that the veteran 
has been diagnosed with irritable bowel syndrome.  The 
veteran was advised that he could file a claim for service 
connection for that disability, but the veteran responded 
that he did not want to pursue such a claim.  Further, the 
Board notes that there is no medical evidence attributing the 
veteran's diagnosed irritable bowel syndrome to the colon 
polyp removal.  Indeed, at the May 2004 VA examination, the 
examiner noted specifically that the veteran's irritable 
bowel syndrome was not a service-connected disability.  
Therefore, the Board finds that the objective manifestations 
in the record do not support the veteran's contentions of 
entitlement to a compensable rating.

The objective evidence does not demonstrate greater 
disability than is recognized by a noncompensable evaluation 
for post-operative residuals of colon polyp removal. There 
has been no objective evidence of disabling symptoms.  In the 
absence of disabling residuals, there is no reasonable basis 
for granting a compensable rating.  The preponderance of the 
credible evidence is against a compensable evaluation.  
Accordingly, the criteria for a compensable disability rating 
for post-operative residuals of colon polyp removal are not 
met.

3.  Extraschedular consideration
In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to gastrointestinal 
disabilities; however, the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected hiatal 
hernia or removal of residuals of a colon polyp.

It is undisputed that the veteran's service-connected hiatal 
hernia has an adverse effect on his employment, but it bears 
emphasizing that the schedular rating criteria are designed 
to take such factors into account.  The schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2005).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted for either disability in this 
case.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for hiatal hernia is denied.

Entitlement to a compensable disability rating for residuals 
of removal of a colon polyp is denied.


REMAND

At a June 2004 VA spine examination, the veteran reported 
that he had been treated by VA for his spine in 2003.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claims.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
Complete records of VA treatment of the veteran for his 
spinal disabilities should be obtained.

Further, the report of the June 2004 VA examination is 
ambiguous as to whether the veteran's service-connected spine 
disabilities result in symptoms of intervertebral disc 
syndrome (IVDS).  Although the examination worksheet provides 
specific queries for whether IVDS is present and whether 
there are symptoms, the examiner completed those queries with 
the response, "Please look at the medical history and 
physical examination."  Looking at the medical history and 
physical examination, the Board notes that a July 2002 MRI of 
the veteran's lumbar spine showed bulging and herniated 
discs.  The veteran complained that cervical pain was 
associated with numbness in his hands.  No reflexes were 
reported in the veteran's upper extremities ankle jerks were 
absent in the veteran's lower extremities.  The veteran had 
diminished pinprick and smooth sensation on both hands in the 
median nerve distribution.  However, the Board lacks the 
medical expertise to determine whether these symptoms show 
IVDS.  No other medical records in the claims folder contain 
a diagnosis of IVDS or degenerative disc disease.  A 
supplemental examination report or a new examination should 
be obtained to resolve this ambiguity.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain VA records of treatment of the 
veteran for his cervical and lumbar spine 
disabilities at the VA Medical Center in 
San Juan, Puerto Rico, from July 1998 to 
the present.  Associate all records and 
responses with the claims file.

2.  Provide a VA spine examination to the 
veteran to assess the severity of his 
service-connected lumbar and cervical 
spine disabilities.  If the physician who 
conducted the June 2004 VA spine 
examination is available, a supplemental 
examination report may be obtained from 
that physician in lieu of a new spine 
examination.

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.  All 
relevant inquiries on the examination 
worksheet must be completed.  (Note that 
responses to worksheet queries regarding 
the presence of and description of 
symptoms of intervertebral disc syndrome 
in the report of a June 2004 VA spine 
examination were insufficient and 
confusing.  Specific responses to these 
inquiries, rather than a general referral 
to the rest of the examination report 
must be made.)

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


